Citation Nr: 0502233	
Decision Date: 01/31/05    Archive Date: 02/07/05

DOCKET NO.  93-21 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for a left knee 
disability, currently evaluated as 20 percent disabling.  


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran served on active duty from June 1978 to November 
1990, with additional prior active service of more than seven 
years.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 1992 RO decision, which denied a rating in 
excess of 10 percent for the veteran's service-connected left 
knee disability.  In August 1995, November 1997, and February 
1998, the Board remanded the case to the RO for additional 
development of the left knee issue.  (Other issues were on 
appeal in August 1995 and November 1997, but the Board 
promulgated decisions with regard to them and they are no 
longer in appellate status.)  

Then, in a June 2004 decision, the RO via the Appeals 
Management Center in Washington, D.C., granted a 20 percent 
rating for the left knee disability, effective on June 3, 
2004.  The veteran indicated in August 2004 that he was not 
satisfied and desired to continue his appeal for a higher 
rating.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The appeal is before the undersigned Veterans Law Judge, who 
has been designated to make the final disposition of this 
proceeding for VA.  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence need to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claim decided herein.

2.  The veteran's service-connected left knee disability is 
shown to be manifested by complaints of pain and crepitus; 
clinical findings demonstrate X-ray evidence of medial 
compartment narrowing (arthritis) of the knee joint and 
somewhat limited range of motion (115 degrees of flexion and 
0 degrees of extension) with pain; there is no current 
evidence of recurrent subluxation or lateral instability of 
the knee joint.    


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 20 
percent for the service-connected left knee disability have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.71a including Diagnostic Codes 5003, 
5010, 5257, 5260, 5261 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), eliminated the concept of a well-
grounded claim and redefined the obligations of VA with 
respect to its duties to notify and to assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  66 
Fed. Reg. 45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2004).  The VCAA and its 
implementing regulations are applicable to the claim decided 
herein.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has strictly complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

The Court has indicated that notice under the VCAA should 
contain the following four elements:  (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and, (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

Relevant to the duty to notify, the Court has also indicated 
that notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(RO).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  In Pelegrini II, the Court clarified that 
VA's regulations implementing amended section 5103(a) apply 
to cases pending before VA on November 9, 2000, even if the 
RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not ipso facto error to provide remedial 
notice after such initial decision.  See Pelegrini, 
18 Vet. App. at 115, 119-120.

In the instant case, VCAA notice was sent after the initial 
RO decision in July 1992.  In any case, the notice was sent 
prior to certification and transfer of the case to the Board 
in August 2004, and, as explained herein below, complied with 
the requirements of the VCAA as interpreted by the Court in 
Pelegrini II.  

In the VCAA notices sent to the veteran in September 2002 and 
June 2003, the RO advised the veteran of what was required to 
prevail on his claim for an increased rating, what 
specifically VA had done and would do to assist in that 
claim, and what information and evidence the veteran was 
expected to furnish.  The RO specifically informed the 
veteran that VA would assist him in obtaining records from 
private and Federal government facilities such as VA, if 
properly identified, but that the veteran had to provide both 
identifying information and a signed release for VA to obtain 
private records on his behalf.  The veteran did not respond 
to either letter.  

Additionally, the RO informed the veteran of the information 
and evidence needed to substantiate his claim in the July 
1992 rating decision, statement of the case issued to him in 
August 1993, and supplemental statements of the case issued 
to him in December 1996, February 1998, November 2002, March 
2004, and June 2004.  See 38 U.S.C.A. §§ 5102, 5103.  In 
these documents the RO informed the veteran of the reasons 
for which his claim was denied a rating in excess of 10 
percent (except in the June 2004 supplemental statement of 
the case, wherein he was denied a rating in excess of 20 
percent) and the evidence it had considered in denying the 
claim, to include the diagnostic criteria pertinent to the 
evaluation of knee disabilities.  Further, in the 
supplemental statement of the case issued in November 2002, 
the RO advised the veteran of the legal criteria governing 
entitlement to the benefits sought on appeal, to include 
reference to 38 C.F.R. § 3.159 and the United States Codes 
cites relevant to the VCAA.  

With regard to notification, all the VCAA requires is that 
the duty to notify is satisfied, and that claimants be given 
the opportunity to submit information and evidence in support 
of their claims.  Once this has been accomplished, due 
process in regard to notification has been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2003) 
(harmless error).  In this case, based on the information the 
RO has provided to the veteran, as referenced above, VA has 
satisfied its obligation to notify.  

B.  Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim.  38 U.S.C.A.§ 
5103A (a), (b) and (c).  The veteran maintains that he is 
entitled to an increased rating for his left knee disability.  
He was afforded the opportunity to testify at a personal 
hearing, but he did not appear for a scheduled hearing in 
February 1994 before a Veterans Law Judge.  The RO has sought 
and obtained for association with the claims file VA 
outpatient treatment records.  Further, VA has conducted 
necessary medical inquiry in an effort to substantiate the 
claim.  38 U.S.C.A.§ 5103A(d).  The veteran was afforded 
numerous VA medical examinations, to include those in August 
1996, January 1998, February 1999, October 2002, and June 
2004, specifically to evaluate the current nature and 
severity of his left knee disability.  The veteran has not 
alleged, nor does the record currently reflect, that there 
exists any additionally available evidence for consideration 
in his appeal.  The Board thus finds that VA has done 
everything reasonably possible to assist the veteran.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA "is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.  

II.  Merits of the Claim for an Increased Rating

A.  Factual Background 

Service medical records show that the veteran complained of 
pain, swelling, and crepitus in the left knee.  In June 1986 
he was diagnosed with left patellofemoral syndrome.  He 
subsequently underwent arthroscopy and partial medial 
meniscectomy of the left knee in September 1986.  He 
continued to complain of pain in the knees, and in June 1990 
an orthopedic consultation report reflected a finding of 
bilateral genu varum.  

In a March 1991 rating decision, the RO granted service 
connection for chondromalacia of the left knee due to injury, 
and assigned a 10 percent rating.  The decision was based in 
part on post-service VA examination findings of normal X-
rays, marked crepitation, tenderness of the medial 
parapatella on deep palpation, full range of motion, 
complaints of pain with a half-squat, stability on 
varus/valgus testing, and a questionably positive anterior 
drawer sign.  The diagnosis was post-operative arthroscopy 
for left medial meniscus repair, left knee with residual 
chondromalacia.  

In a July 1992 rating decision, the RO denied an increased 
rating for the left knee.  The decision was based in part on 
a VA orthopedic consultation report dated in January 1992.  
The report indicates that the veteran complained of a left 
knee problem.  Examination of the left knee revealed the 
ligaments to be intact.  Drawer and McMurray signs were 
negative.  There was about a 10-degree genu varus position.  
There was no swelling or crepitation of the knee, and there 
was good range of motion.  The clinical impression was 
possible meniscal injury of the left knee.  

In August 1996, the veteran underwent a VA examination.  He 
reported that he was a paratrooper during service, with over 
150 jumps.  He indicated that he twisted his left knee and 
then underwent surgery.  He presently complained of 
occasional left knee pain, for which he occasionally wore a 
brace when the pain became severe.  On examination, the lower 
extremities did not show any reflex, sensory or motor 
defects, nor was there any weakness.  The veteran had good 
heel and toe rising.  There was no instability of the left 
knee.  There was tenderness over the anteromedial joint line.  
X-rays of the left knee showed some medial compartment 
narrowing.  In the impression the examiner stated that the 
knee revealed some medial compartment narrowing and that 
there was probably some capsulitis of the knee joint with a 
mild arthritis.  

In January 1998, the veteran underwent a VA examination.  He 
complained of pain in his left knee that increased in cold 
weather.  He denied any swelling.  Presently, he worked as an 
airport maintenance mechanic and had difficulty in bending, 
kneeling, and especially in cold weather.  On examination, 
there was no instability or fluid in the left knee joint.  
There was subpatellar crepitation with pain, as well as pain 
on patellofemoral compression and palpation of the patellar 
articular surface.  There was tenderness in the medial joint 
line.  There was good heel and toe rising, and the veteran 
was able to squat fairly well but not completely.  Range of 
motion of the left knee was flexion to 140 degrees and 
extension to 0 degrees.  Quadriceps function was somewhat 
better on the right knee than on the left knee.  X-rays had 
been ordered but not completed.  The diagnoses were 
patellofemoral arthritis, progressive since the time of the 
last examination; and probable medial compartment arthritis.

In February 1999, the veteran underwent a VA examination.  He 
indicated that his main problem was pain in the left knee, 
which was constant and exacerbated by cold weather and 
certain activities such as walking.  He reported that he was 
unable to jog and that walking long distances caused pain.  
On examination, the veteran was able to squat to 135 degrees 
on his left knee (as compared with 160 degrees on his right 
knee).  He had good heel and toe rising.  Active range of 
motion was flexion to 140 degrees and extension to 0 degrees.  
There was no fluid or instability in the joint.  There was 
decreased strength on repeated extensions with resistance 
when compared to the right knee.  There was also subpatellar 
pain on palpation of the patellar articular surface on the 
medial aspect.  The diagnostic impression was degenerative 
arthritis of the left knee with capsulitis.  The examiner 
commented that repeated use of the knee caused some fatigue, 
and that the amount was approximately 4/5 when compared to a 
normal of 5/5.  He further noted that loss of motion during 
pain would probably occur when the veteran experienced 
attacks of severe pain, but the examiner was unable to state 
how much loss of motion that would be in terms of degrees.  

In October 2002, the veteran underwent a VA examination.  He 
indicated that he experienced weakness and pain in the left 
knee and used a brace on an as-needed basis.  On examination, 
there was good heel and toe rising.  The veteran was able to 
squat to 90 percent on the left knee (compared with 100 
percent on the right knee).  Range of motion of the left knee 
was flexion to 145 degrees and extension to 0 degrees.  There 
was no instability, fluid, anterior drawer sign, tenderness 
to palpation, or quadriceps atrophy.  The diagnosis was 
residual capsulitis secondary to a torn meniscus.  The 
examiner commented that repeated use of the knee caused 
increased pain but that range of motion seemed to be 
constant.  He noted that the veteran used a brace 
intermittently and that he was employed as an aircraft 
mechanic.  The examiner stated that the veteran was able to 
do his work but that he took nonsteroidal anti-inflammatory 
drugs due to the pain that his left knee caused.  The veteran 
was able to do activities of daily living.  The examiner 
added that repeated use of the knee caused pain, which 
increased with extended use.  The examiner concluded that 
pain did not seem to cause a reduction in range of motion.  

VA outpatient records, dated from December 2002 to February 
2004, show treatment for a variety of ailments, to include 
chronic knee pain.  In August 2003, strength in the left 
lower extremity was 3-4/5 with evidence of a well-healed 
incision to the anterior aspect of the patella.  X-rays of 
the left knee were ordered, which showed no abnormalities of 
the bones or soft tissues; articulations were also noted as 
normal.  In November 2003, the assessment was bilateral knee 
pain with films within normal limits.  

In June 2004, the veteran underwent a VA examination.  He 
complained of pain on standing, walking, and difficulty 
bending.  He was employed on a "temporary basis" as a 
mechanic at the airport, because he was not certain how long 
he could hold onto his job due to his joint and back pains.  
He indicated that he used a brace on both knees at all times.  
On examination, there was full squatting with pain and 
crepitation in the left knee.  There was good heel and toe 
rising.  There was subpatellar crepitus with pain, and pain 
to palpation of the articular surfaces of the patella.  There 
was minimal atrophy of the left quadriceps.  Range of motion 
was flexion to 120 degrees and extension to 0 degrees.  The 
veteran did not have any weakened movement, excessive 
fatigability, and/or incoordination.  On repeated motion he 
did develop more pain and lost approximately 5 more degrees 
of flexion.  This decreased range of motion was due to pain 
and not to weakened movement, excessive fatigability, or 
incoordination.  The examiner stated that the question arose 
as to whether or not the veteran's left knee pain could 
significantly limit his functional ability during flare-ups 
or when the knee was used repeatedly.  He next stated 
"[t]hat is in my opinion a fact."  The diagnosis was 
degenerative arthritis of the knee with chondromalacia 
patella.  

In a June 2004 rating decision, the RO granted a 20 percent 
rating for the left knee disability, effective June 3, 2004 
(the date of the last VA examination).  

B.  Legal Criteria and Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2004).  

Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2004).  All 
benefit of the doubt will be resolved in the veteran's favor.  
38 C.F.R. § 4.3 (2004).

The veteran's service-connected left knee disability is 
currently rated as 20 percent disabling under 38 C.F.R. § 
4.71a, Diagnostic Codes 5010-5260, for traumatic arthritis 
and limitation of flexion.  Prior to June 3, 2004, his left 
knee disability was rated as 10 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5259, for symptomatic 
removal of semilunar cartilage (a 10 percent rating is the 
maximum allowed under Code 5259).  

Arthritis, due to trauma, substantiated by X-ray findings are 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, Code 
5010.  Degenerative arthritis established by X-ray findings 
are rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint involved.  
When, however, the limitation of motion of the specific joint 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint; limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Code 5003.  

Normal (full) range of motion of the knee is from 0 degrees 
of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, 
Plate II.  

Limitation of flexion of the leg to 60 degrees is rated as 0 
percent disabling; flexion limited to 45 degrees is rated as 
10 percent disabling; flexion limited to 30 degrees is rated 
as 20 percent disabling; and flexion limited to 15 degrees is 
rated as 30 percent disabling.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260.  

Limitation of extension of the leg to 5 degrees is rated as 0 
percent disabling; extension limited to 10 degrees is rated 
as 10 percent disabling; extension limited to 15 degrees is 
rated as 20 percent disabling; extension limited to 20 
degrees is rated as 30 percent disabling; extension limited 
to 30 degrees is rated as 40 percent disabling; and extension 
limited to 45 degrees is rated as 50 percent disabling.  38 
C.F.R. § 4.71a, Diagnostic Code 5261.  

In regard to arthritis, X-rays of the left knee in August 
1996 showed some medial compartment narrowing.  In January 
1998, the VA examiner diagnosed probable medial compartment 
arthritis, without having had X-rays completed.  In August 
2003, X-rays of the left knee were ordered on an outpatient 
basis, and they were negative.  Although X-rays were not 
completed at the time of the June 2004 VA examination, the 
diagnosis was degenerative arthritis of the knee.  
Considering the foregoing, the Board finds that there is X-
ray evidence of medial compartment narrowing (arthritis) of 
the knee joint.  

In regard to limitation of motion, the medical evidence 
demonstrates that the veteran's left knee has had essentially 
full range of motion until June 2004, when his flexion was 
120 degrees and his extension was 0 degrees.  In other words, 
the objective range of motion findings both before and since 
June 2004 show that the veteran's left knee has not met the 
criteria for a compensable rating under either Code 5260 or 
Code 5261.  As noted, however, when the limitation of motion 
of the left knee joint is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is 
assigned for that joint, particularly when there is 
satisfactory evidence of painful motion, as in this case.  
38 C.F.R. § 4.71a, Code 5003.  

The Board has also considered the veteran's complaints on 
examination that he had left knee pain that was exacerbated 
by certain activities such as standing and walking.  Further, 
the Board has taken into account the VA examiner's notations 
in February 1999 that repeated use of the knee caused some 
fatigue (approximately 4/5) and a degree of loss of motion 
that was not quantified; in October 2002 that repeated use of 
the knee caused pain, which did not appear to cause a 
reduction in range of motion; and in June 2004 that pain 
developed on repeated motion, causing an additional loss of 
approximately 5 degrees of flexion (there was no weakened 
movement, excessive fatigability, or incoordination).  The 
June 2004 examiner also added that left knee pain upon 
repeated use or during flare-ups could have a large impact on 
the veteran's functional ability, but the examiner was not 
specific in terms of the nature of such limitation.  

Given the foregoing opinions and comments by the VA examiner 
in the various examinations, on clinical testing range of 
motion was either full or approaching full (i.e., flexion was 
limited to 115 degrees with full extension in June 2004) 
despite the knee pain.  Moreover, there is no credible 
objective evidence to show that pain on use or during flare-
ups results in additional functional limitation to the extent 
that under the limitation-of-motion codes the left knee 
disability would be more than 10 percent disabling prior to 
June 3, 2004 (i.e., either flexion limited to 30 degrees or 
extension limited to 15 degrees), or more than 20 percent 
disabling after June 3, 2004 (i.e., either flexion limited to 
15 degrees or extension limited to 20 degrees).  38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

It is also noted that separate ratings may be assigned for 
arthritis with limitation of motion of a knee (Diagnostic 
Codes 5003-5010) and for instability of a knee (Diagnostic 
Code 5257).  VAOPGCPREC 23-97 (July 1, 1997), published at 62 
Fed. Reg. 63,604 (1997) and VAOPGCPREC 9-98 (August 14, 
1998), published at 63 Fed. Reg. 56,704 (1998).  The Board 
has considered whether a separate rating is warranted for 
instability of a knee under 38 C.F.R. § 4.71a, Diagnostic 
Code 5257.  VAOPGCPREC 23-97 and 9-98.  Under Code 5257, a 10 
percent rating is warranted for impairment of the knee with 
slight recurrent subluxation or lateral instability, a 20 
percent rating is warranted for impairment of the knee with 
moderate recurrent subluxation or lateral instability, and a 
30 percent rating is warranted for impairment of the knee 
with severe recurrent subluxation or lateral instability.  

In reviewing the record, there is no objective medical 
evidence of subluxation or instability of the veteran's left 
knee joint.  As noted, VA examiners in January 1992 found the 
ligaments to be intact, with negative Drawer and McMurray 
signs.  In the subsequent VA examinations and outpatient 
visits, the veteran did not complain of instability and there 
was no instability found on physical examination.  In short, 
there are no clinical findings to show that the veteran has 
slight recurrent subluxation or lateral instability, or 
worse.  Thus, a separate, compensable rating under Diagnostic 
Code 5257 is not warranted.  

Consideration has also been given to the potential 
application of other various provisions of 38 C.F.R. Parts 3 
and 4 (2004).  However, the Board finds no basis upon which 
to assign a higher or separation disability evaluation.  
There is, for instance, no evidence of neurologic involvement 
associated with the service-connected left knee disability.  
Moreover, no other diagnostic codes are shown to be 
applicable based on the nature of the symptoms complained of 
by the veteran and documented in the medical evidence of 
record.  

In terms of assessing the severity of his service-connected 
disability, the lack of evidence of treatment for the 
veteran's left knee over the years is a further sign that his 
disability is not more disabling that is reflected by the 
current 20 percent evaluation.  

In sum, the Board has found no other rating criteria by which 
the veteran would be more appropriately evaluated in terms of 
his left knee disability.  As discussed above, application of 
alternate diagnostic codes have been considered.  

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Services for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  
38 C.F.R. § 3.321(b)(1) (2004).

The veteran has not proffered evidence showing how his 
disability markedly interferes with a job, has not 
demonstrated the need for hospitalization due to his service-
connected left knee disability, and, significantly, has not 
manifested symptomatology other than that contemplated by the 
Rating Schedule.  The percentage ratings under the Schedule 
are representative of the average impairment in earning 
capacity resulting from diseases and injuries.  38 C.F.R. 
§ 4.1 specifically sets out that "[g]enerally, the degrees 
of disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  That provision speaks directly to the facts 
of this case.  Factors such as missing time from work or 
requiring periodic medical attention are clearly contemplated 
in the Rating Schedule and provided for in the 20 percent 
schedular evaluation currently assigned to the veteran's 
disability.  At the time of the June 2004 VA examination, the 
veteran reported that he was employed, albeit on a 
"temporary basis" on account of the uncertainty over job 
security due to his physical condition (he specified joint 
and back pains).  He has not shown that his left knee 
disability alone markedly interferes with job 
responsibilities.  Moreover, the rating criteria discussed in 
this case focus on exactly the limitation the veteran 
complains of, that is, pain of the left knee.  What the 
veteran has not shown in this case is that his disability, in 
and of itself, results in unusual disability or impairment 
that renders the criteria and/or degrees of disability 
contemplated in the Rating Schedule impractical or 
inadequate.  Accordingly, consideration of 
38 C.F.R. § 3.321(b)(1) is not warranted in this case.  
Therefore, the Board has determined that referral of this 
case for extra-schedular consideration is not in order.

In sum, the Board finds that the preponderance of the 
evidence is against the claim for a rating in excess of 
20 percent for the left knee disability.  Thus, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An increased rating for a left knee disability is denied.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


